Exhibit February 6, 2009 Securities and Exchange Commission 450 Fifth Street, Northwest Washington, D.C. 20549 Re: TimberJack Sporting Supplies, Inc. Amendment No. 1 to Form 8-K File No.:000-52352 To the Securities and Exchange Commission: Please be advised that we have been presented with a copy of Amendment No. 1 to Form 8-K (File No.: 000-52352) of TimberJack Sporting Supplies, Inc. (the “Company”) and have reviewed the same. We agree with the statements made in the Amendment No. 1 filed in response to the Staff’s comments letter, dated February 5, 2009, to the Company. We consent to the filing of this letter as Exhibit 16.1 to the Amendment No. 1. Very truly yours, Moore & Associates, Chartered Certified Public Accountants
